DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication: Request for Continued Examination filed on 5 January 2021.  The instant application claims priority to 23 December 2010.
Claim(s) 1-12 and 14-23 is/are pending and present for examination.  Claim(s) 1, 12, and 24 is/are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 December 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 12, and 24 have been amended.
Claim 13 has been cancelled.
No claim has been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 January 2021 is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 14-21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over deMilo et al, USPGPUB No. 2011/0022642, filed on 24 July 2009, and published on 27 January 2011, in view of Lee, USPGPUB No. 2012/0158949, filed on 21 December 2010, and published on 21 June 2012, and in view of Bates, USPGPUB No. 2009/0030986, filed on 23 July 2008, and published on 29 January 2009, and in further view of Holcombe, U.S. Patent No. 9,313,604, filed on 22 June 2010, and issued on 12 April 2016.
As per independent claims 1 and 24, deMilo, in combination with Lee, Bates, and Holcombe, discloses:


at least one processor operatively connected to a memory {See deMilo, Figure 1};

a provisioning component executed by the at least one processor, the provisioning component being configured to:

accept a user request, the user request including a specification of configuration information for a distributed database {See deMilo, [0013], wherein this reads over “In such a case, the cloud storage policy router may receive service level/capability advertisements from multiple cloud storage services, as well as provide a web-services style interface allowing a client application to upload a file along with requested storage attributes.  When a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers”}, 

provision cloud-based resources based on the user request, the cloud-based resources including processor and memory resources {See deMilo, [0013], wherein this reads over “In such a case, the cloud storage policy router may receive service level/capability advertisements from multiple cloud storage services, as well as provide a web-services style interface allowing a client application to upload a file along with requested storage attributes.  When a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers”} and

the cloud-based resources including cloud-based resources in a free tier and cloud-based resources in a paid tier {See Lee, [0062], wherein this reads over “QoS rules for a network defined by an SLA may include three quality of service (QoS) levels: a "gold" service level class, a "silver" service level class, and a "bronze" service level class. Resources of the network such as bandwidth may be assigned to the service levels as well as network priorities. For instance, users, applications, or flows associated with the "gold" service class may be given strict priority status for up to a set amount of bandwidth, thereby providing low loss, jitter, and delay for these flows. The remainder of the network resources may be divided between the "silver" and "bronze" service classes, with users, applications, or flows associated with the "silver" service class taking priority over users, applications, or flows associated with the "bronze" service class”}, and

install and configure a database subsystem on the cloud based resources, wherein the database subsystem {See deMilo, [0018], wherein this reads over “As shown, the computing environment 100 includes a client system 102, a cloud storage service 130, the storage broker 140, an enterprise system 160, a key service 170 and key database 175, and an enterprise database 180”} comprises:

at least one replica set, each replica set comprising

a primary node that hosts a primary database instance and that accepts database write operations from an authenticated client system {See Bates, [0037], wherein this reads over “in the embodiment of FIG. 2A, cluster node A 114 is initially set to be a "master" node or "source", i.e., the node where data "updates" are initiated.”}, and

at least two secondary nodes {See Bates, Figure 2A) that host copies of data of the primary database instance and that replicate logged operations of the primary node {See Bates, [0037], wherein this reads over “In the same embodiment, cluster node B 124 is a "client" node or "target", i.e., the node that receives and copies the "updates" of the master node A. In one example, an "update" is a write/save in an extent, i.e., a contiguous area of storage in a file.  The data "updates" are captured and applied to a session log by the replication application 114”};

a proxy layer that:

controls authentication of client systems based on connection strings communicated from the client systems, each connection string enabling authentication of a client system that communicated the connection string to connect to at least one of the cloud-based resources {See deMilo, [0013], wherein this reads over “a cloud storage policy router (or more simply just router or routing device) may act as a proxy for multiple cloud storage locations”; and [0042], wherein this reads over “the tenant application may identify what metadata fields are needed for a file uploaded to the cloud storage service.  Additionally, the tenant application may identify any storage policies associated with the tenant application (or the user/application making the request)”; and [0043], wherein this reads over “Additionally, the interface transmitted to the client may also include a link used to upload the file to the cloud storage service associated with the tenant application.  The interface may also include an encryption key used to encrypt the file prior to being uploaded to cloud storage”};

assigns, to each client of a plurality of clients, a portion of the at least one of the cloud-based resources and an operating capability of the database subsystem {See deMilo, [0011], wherein this reads over “A file upload tenant may be configured to generate a user interface that allows a user to specify metadata to associate with a file along with a link to a cloud storage service to which the file is uploaded”};

for each client of the plurality of clients, manages access to a database application based on a connection string used for authentication, to enable transparent execution of write and read commands to and from the portion of the at least one of the cloud-based resources assigned to the client1 {See deMilo, [0013], wherein this reads over “a cloud storage policy router (or more simply just router or routing device) may act as a proxy for multiple cloud storage locations”; and [0042], wherein this reads over “the tenant application may identify what metadata fields are needed for a file uploaded to the cloud storage service.  Additionally, the tenant application may identify any storage policies associated with the tenant application (or the user/application making the request)”; and [0043], wherein this reads over “Additionally, the interface transmitted to the client may also include a link used to upload the file to the cloud storage service associated with the tenant application.  The interface may also include an encryption key used to encrypt the file prior to being uploaded to cloud storage”}; and

for each client of the plurality of clients, communicates a result to a client system authenticated for the client, the result being communicated from a portion of the database subsystem associated with the client system in response to a {See deMilo, [0013], wherein this reads over “a cloud storage policy router (or more simply just router or routing device) may act as a proxy for multiple cloud storage locations” and “when a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers. Once a cloud storage service is determined, the routing device then forwards the file to that cloud storage service.”}; and

a monitoring component that executes within the proxy layer to monitor usage metrics to determine a quantity of utilization of the cloud-based resources in the free tier by database operations of the plurality of clients {See Holcombe, column 7, lines 5-33, wherein this reads over “the request throttling server 125 can authorize the request throttling client 141 to perform throttling of requests for network services 121 made on behalf of a client 103.  In this way, a network service device 105 executing a network service 121 can perform throttling of its own requests according to policies 147 defined and stored in the data store 145”}, and

wherein, in response to a determination that the quantity of utilization exceeds a threshold, the proxy layer imposes a limit on utilization of the cloud-based resources for database operations by any client of the plurality of clients, the limit on utilization including any one or any combination of: a limit to a predetermined threshold of processor usage by a client, a limit to a predetermined threshold of bandwidth usage by a client {See Holcombe, column 5, lines 4-14, wherein this reads over “In one embodiment, the request throttling server 125 can throttle requests on the basis of a client 103 IP address.  In this example, a throttling policy 147 can be defined that limits requests from an IP address at a certain rate threshold.  Because request data 151 can be tracked and historical request data 151 can be maintained in the data store 145 and accessible via the request throttling management application 143, the request throttling server 125 can refuse a request from the client 103 IP address.”}, and a limit to a predetermined threshold of memory usage by a client, and

wherein the proxy layer performs management operations involving the cloud-based resource in the free tier differently from the cloud-based resource in the paid tier {See Lee, [0062], wherein this reads over “QoS rules for a network defined by an SLA may include three quality of service (QoS) levels: a "gold" service level class, a "silver" service level class, and a "bronze" service level class. Resources of the network such as bandwidth may be assigned to the service levels as well as network priorities. For instance, users, applications, or flows associated with the "gold" service class may be given strict priority status for up to a set amount of bandwidth, thereby providing low loss, jitter, and delay for these flows. The remainder of the network resources may be divided between the "silver" and "bronze" service classes, with users, applications, or flows associated with the "silver" service class taking priority over users, applications, or flows associated with the "bronze" service class”}.  

	deMilo is directed to the invention of a policy-driven cloud storage management system.  Specifically, deMilo discloses a multi-tenant environment which utilizes a cloud stage policy router as a proxy for matching files and applications with specific cloud storage providers.  deMilo fails to disclose the claimed features of “the cloud-based resources including cloud-based resources in a free tier and cloud-
	Lee is directed to the invention of a network system for policing resource intensive behaviors.  As per the claimed feature of “the cloud-based resources including cloud-based resources in a free tier and cloud-based resources in a paid tier,” Lee discloses a system comprising a plurality of service levels.  Specifically, Lee discloses that “QoS rules for a network defined by an SLA may include three quality of service (QoS) levels: a "gold" service level class, a "silver" service level class, and a "bronze" service level class” wherein “[r]esources of the network such as bandwidth may be assigned to the service levels as well as network priorities.”  See Lee, [0062].  Additionally, Lee discloses that “users, applications, or flows associated with the "gold" service class may be given strict priority status for up to a set amount of bandwidth, thereby providing low loss, jitter, and delay for these flows” such that “[t]he remainder of the network resources may be divided between the "silver" and "bronze" service classes, with users, applications, or flows associated with the "silver" service class taking priority over users, applications, or flows associated with the "bronze" service class.”  See Lee, [0062].  Wherein Lee discloses a plurality of quality of service levels, it would have been obvious to one of ordinary skill in the art that the plurality of quality of service levels may be distinguishable from each other based upon the assigned service class (i.e. gold, silver, and bronze classes).  Moreover, Lee discloses that “some users pay more to use more bandwidth, and this information may be reflected in the profile information for these users stored by the SPR 205 and/or HSS 160.”  See Lee, [0057]. That is, Lee’s disclosure of a plurality of service classes which differ based upon a level of payment by a user would read upon the claimed feature of a “free tier” (i.e. a bronze service class) and a “paid tier” (i.e. a gold service class).  
As per the claimed feature of “wherein the proxy layer performs management operations involving the cloud-based resource in the free tier differently from the cloud-based resource in the paid tier ,” Lee discloses that “the NTPS 300 may elect to downgrade the flow to the "silver" class, downgrade the flow to the "bronze" class, or simply drop the offending flow” wherein “if the NTPS 300 determines that there are no resources available in the "silver" or "bronze" classes, the NTPS 300 may also elect to drop the flow.”  See Lee, [0066].  That is, Lee discloses a system wherein the “gold” class is treated differently from the “silver” class based upon the availability of resources.  Wherein it would have been obvious to one of 
The combination of deMilo and Lee fails to disclose the claimed feature of “at least one replica set, each replica set comprising a primary node that hosts a primary database instance and that accepts database write operations from an authenticated client system”, “at least two secondary nodes that host copies of data of the primary database instance and that replicate logged operations from the primary node”, and “wherein, in response to a determination that the quantity of utilization exceeds a threshold, the proxy layer imposes a limit on utilization of the cloud-based resources for database operations by any client of the plurality of clients, the limit on utilization including any one or any combination of: a limit to a predetermined threshold of processor usage by a client, a limit to a predetermined threshold of bandwidth usage by a client, and a limit to a predetermined threshold of memory usage by a client.” 
	As per the claimed feature of “at least one replica set comprising a primary node hosting a primary database instance that accepts database write operations from client systems,” the prior art of Bates discloses said feature.  Bates is directed to the invention of a system for remote asynchronous data replication.  Specifically, Bates discloses that “[i]n the example of FIG. 2, data stored in primary storage A 116 are replicated onto storages 126, 136, 146, located in sites B, C, D via connections 90a, 92a and 90c, respectively” and “in the embodiment of FIG. 2A, cluster node A 114 is initially set to be a "master" node or "source", i.e., the node where data "updates" are initiated” which would read upon the claimed feature of “a primary node hosting a primary database instance that accepts database write operations.”  See Bates, [0036] and [0037].  Wherein Bates discloses a system for data replication amongst nodes of data, it would have been obvious to one of ordinary skill in the art to improve the prior art of deMilo with that of Bates for the predictable result of improving the database system of deMilo to have a plurality of nodes which may be written to, as disclosed by Bates.  
	As per the claimed feature of “at least two secondary nodes,” it is noted that Bates discloses a system comprising a plurality of replication nodes (e.g. Node C and D, respectively elements 134 and 144).  Furthermore, regarding the claimed feature of “secondary nodes that host copies of data of the 
	Holcombe is directed to the invention of a network service request throttling system.  Specifically, Holcombe discloses a system wherein usage data by an application and/or client is tracked to determine whether said application or client has exceeded a threshold.
As per the claimed feature of “a monitoring component that executes within the proxy layer to monitor usage metrics to determine a quantity of utilization of the cloud-based resources in the free tier by database operations of the plurality of clients,” Holcombe discloses that “[t]he request throttling server 125 can authorize the request throttling client 141 to perform throttling of requests for network services 121 made on behalf of a client 103” and “a network service device 105 executing a network service 121 can perform throttling of its own requests according to policies 147 defined and stored in the data store 145.”  See Holcombe, column 7, lines 5-33.  Wherein the monitoring of usage can be performed at and on the throttling server (i.e. within the proxy layer), Holcombe would have read upon the claimed feature of “a monitoring component that executes within the proxy layer to monitor usage metrics to determine a quantity of utilization of the cloud-based resources in the free tier by database operations of the plurality of clients” by being used in combination with the “a cloud storage policy router” of deMilo.
As per the claimed feature of “wherein, in response to a determination that the quantity of utilization exceeds a threshold, the proxy layer imposes a limit on utilization of the cloud-based resources for database operations by any client of the plurality of clients, the limit on utilization including any one or any combination of: a limit to a predetermined threshold of processor usage by a client, a limit to a predetermined threshold of bandwidth usage by a client, and a limit to a predetermined threshold of 
As per dependent claim 2, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The system of claim 1, wherein the database subsystem executes a multi-tenant database instance hosted on the at least one replica set {See deMilo, [0040], wherein this reads over “At step 320, the user may publish/deploy the tenant application to the storage broker.  For example, the broker may include an application server, a web server, and a database.”}, and 

wherein, in the transparent execution of write and read commands enabled by management of access to the database application, a user is not given an indication of whether the database subsystem hosts multiple tenants or a single tenant {See deMilo, [0040], wherein this reads over “As shown, the interface 425 allows the user to specify the name of the tenant application ("TSRT" in this example) as well as an application URL ("www.cisco.com/tsrt") at which clients may access the registered tenant service”}.
 
	The Examiner notes that the claim limitation of “wherein, in the transparent execution of write and read commands enabled by management of access to the database application, a user is not given an indication of whether the database subsystem hosts multiple tenants or a single tenant” is a negative limitation such that said limitation may be read upon by disclosure which does not require “an indication of whether the database subsystem hosts multiple tenants or a single tenant.”
As per dependent claim 3, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The system of claim 2, wherein, for the plurality of clients, the proxy layer manages secure portions of the multi-tenant database instance for the portions of the at least one of the cloud-based resources and the operating capabilities of the database subsystem respectively assigned to the plurality of clients {See deMilo, [0013], wherein this reads over “When a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers”}. 
 
As per dependent claim 4, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
{See deMilo, [0013], wherein this reads over “When a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers.  Once a cloud storage service is determined, the routing device then forwards the file to that cloud storage service.”}. 
 
As per dependent claim 5, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The system of claim 4, wherein the monitoring component further comprises at least one second monitor agent that executes monitoring on database application components to collect performance metrics relating to database operations {See deMilo, [0027], wherein this reads over “Further, in one embodiment, the routing device 240 may query multiple cloud storage providers 230 to identify the capabilities or characteristics of different cloud storage providers 230”}. 
 
As per dependent claim 6, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The system of claim 5, wherein the database subsystem provisions additional cloud-based resources automatically to support the at least one replica set, and to maintain a minimum resource threshold for each client of the plurality of clients {See deMilo, [0035], wherein this reads over “Further, additional storage policy routers may be added to an enterprise network topology and configured (e.g., with a network address) and the addresses of the available cloud storage services (e.g., IP addresses of storage routers 264 and 284) to provide scalability and load balancing services”}. 
 
As per dependent claim 7, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The system of claim 1, wherein the proxy layer connects a portion of the database subsystem associated with a client with an independent database instance associated with the client {See deMilo, [0040], wherein this reads over “At step 320, the user may publish/deploy the tenant application to the storage broker.  For example, the broker may include an application server, a web server, and a database”}. 
 
As per dependent claim 8, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The system of claim 7, wherein the database subsystem displays a management interface useable to manage connected multi-tenant and non-multi-tenant database instances associated with the client {See deMilo, [0043], wherein this reads over Once generated, the tenant application may transmit the interface page to the requesting client, where it is rendered for display (step 530).  As noted, the interface may include the appropriate constructs for the user to supply values for the metadata files.  Additionally, the interface transmitted to the client may also include a link used to upload the file to the cloud storage service associated with the tenant application”}. 
 
As per dependent claims 10 and 21, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The system of claim 1, wherein the database subsystem disables memory-intensive or processor-intensive database operations based on the usage metrics {See Bates, [0054], wherein this reads over “In other embodiments, the log configures itself adaptively to such conditions, adjusting its performance characteristics to throttle incoming updates and prevent resource exhaustion”}. 

As per dependent claim 14, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The method of claim 12, wherein the database subsystem includes a multi-tenant database instance hosted on the at least one replica set {See deMilo, [0040], wherein this reads over “At step 320, the user may publish/deploy the tenant application to the storage broker.  For example, the broker may include an application server, a web server, and a database.”}, and

wherein, in the transparent execution of write and read commands enabled by the managing of access to the database application, a user is not given an indication of whether the database subsystem hosts multiple tenants or a single tenant {See deMilo, [0040], wherein this reads over “As shown, the interface 425 allows the user to specify the name of the tenant application ("TSRT" in this example) as well as an application URL ("www.cisco.com/tsrt") at which clients may access the registered tenant service”}.
 
	The Examiner notes that the claim limitation of “wherein, in the transparent execution of write and read commands enabled by management of access to the database application, a user is not given an indication of whether the database subsystem hosts multiple tenants or a single tenant” is a negative limitation such that said limitation may be read upon by disclosure which does not require “an indication of whether the database subsystem hosts multiple tenants or a single tenant.”
As per dependent claim 15, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The method of claim 14, wherein the method further comprises managing, by the proxy layer, secure portions of the multi-tenant database instance for portions of the at least one of the cloud-based resources and the operating capabilities of the database subsystem assigned to a plurality of clients {See deMilo, [0013], wherein this reads over “When a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers”}. 
 
As per dependent claim 16, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The method of claim 12, wherein the monitoring comprises monitoring the cloud-based resources to collect performance metrics relating to cloud-based resource utilization {See deMilo, [0013], wherein this reads over “When a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers.  Once a cloud storage service is determined, the routing device then forwards the file to that cloud storage service.”}. 
 
As per dependent claim 17, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The method of claim 16, wherein the monitoring comprises monitoring database application components to collect performance metrics relating to database operations {See deMilo, [0027], wherein this reads over “Further, in one embodiment, the routing device 240 may query multiple cloud storage providers 230 to identify the capabilities or characteristics of different cloud storage providers 230”}. 
 
As per dependent claim 18, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The method of claim 17, wherein the method further comprises: 

provisioning, automatically, additional cloud-based resources to support the at least one replica set;  and maintaining a minimum resource threshold for the client {See deMilo, [0035], wherein this reads over “Further, additional storage policy routers may be added to an enterprise network topology and configured (e.g., with a network address) and the addresses of the available cloud storage services (e.g., IP addresses of storage routers 264 and 284) to provide scalability and load balancing services”}.

As per dependent claim 19, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The method of claim 12, wherein the method further comprises connecting, by the proxy layer, a portion of the database subsystem associated with the client with an independent database associated with the client {See deMilo, [0040], wherein this reads over “At step 320, the user may publish/deploy the tenant application to the storage broker.  For example, the broker may include an application server, a web server, and a database”}. 
 
As per dependent claim 20, deMilo, in combination with Lee, Bates, and Holcombe, discloses:
The method of claim 19, wherein the method further comprises displaying, a management interface useable to manage connected multi-tenant and non-multi-tenant database instances associated with the client {See deMilo, [0043], wherein this reads over Once generated, the tenant application may transmit the interface page to the requesting client, where it is rendered for display (step 530).  As noted, the interface may include the appropriate constructs for the user to supply values for the metadata files.  Additionally, the interface transmitted to the client may also include a link used to upload the file to the cloud storage service associated with the tenant application”}. 
 
Claims 9, 11, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over deMilo, in view of Lee, Bates and Holcombe, and in further view of Massa et al, USPGPUB No. 2006/0090095, filed on 12 September 2005, and published on 27 April 2006.
As per dependent claims 9 and 22, deMilo, in combination with Lee, Bates, Holcombe, and Massa, discloses:
The system of claim 1, further comprising;  

a snapshot component, executed on the at least one of the cloud-based resources, that:

generates a plurality of snapshots of data stored in the at least one replica set {See Massa, [0006], wherein this reads over “the present invention provides a method and system wherein at least three storage devices (replica members) are configured to maintain the cluster operational data, and wherein the replica members may be independent from any given node (independent replica member), or directly attached to a node as local storage (local replica member)”}; and

identifies a committed snapshot from the plurality of snapshots that is representative of data that has been replicated on a majority of members of the at least one replica set {See Massa, [0118], wherein this reads over “Only when a majority of replica members have committed an update is an update reported as having been successful.”}; and

a command processing component that reads the committed snapshot in response to a read commit option in a client read request, and to use the committed snapshot to generate a result from data that matches the client read request {See Massa, [0119], wherein this reads over “Alternatively, when a data read is being requested, step 1304 calls a read process to handle it, while when a data update is being requested, step 1306 calls an update process to handle the update request.  Note that for simplicity, FIG. 13 shows a process looping forever to handle a replica member becoming available/unavailable or a data read/update.”}. 
 
	deMilo is directed to the invention of a policy-driven cloud storage management system.  Bates is directed to the invention of a system for remote asynchronous data replication.  The combination of deMilo, Lee, Bates, and Holcombe fails to disclose the claimed features related to a snapshot component.  Massa is directed to the invention of a server cluster using a quorum of replicas.  As per the claimed feature of “a plurality of snapshots of data stored in the at least one replica set,” Massa discloses a system wherein a plurality of storage devices may be configured to maintain and store cluster operation data.  See Massa, [0006].  As per the claimed feature of “identify a committed snapshot from the plurality of snapshots that is representative of data that has been replicated on a majority of members of the at least one replica set,” Massa discloses that “[o]nly when a majority of replica members have committed an update is an update reported as having been successful.”  See Massa, [0118].  That is, Massa discloses that an update is only reported as successful (i.e. identified as a committed snapshot) when the majority of replica members have committed the update.  As per the claimed feature of “a command processing component configured to read the committed snapshot responsive specification of a read commit option in a client request and generate the result of data matching the read request using the committed snapshot,” Massa discloses that “when a data read is being requested, step 1304 calls a read process to handle it, while when a data update is being requested, step 1306 calls an update process to handle the update request” and “a process looping forever to handle a replica member becoming available/unavailable or a data read/update.”  See Massa, [0119].  That is, Massa discloses that provides for a system that may process read/write requests (i.e. configured to read committed snapshots) via a loop process and return a response to said read/write request.  Accordingly, wherein Massa provides for features related to the claimed snapshot component, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of deMilo, Lee, Bates, and Holcombe with that of Massa for the predictable result of a system wherein the cloud system of deMilo may further comprise a snapshot system for committing a snapshot over a majority of nodes.
As per dependent claims 11 and 23, deMilo, in combination with Lee, Bates, Holcbome, and Massa, discloses:
each of the at least one replica set:

communicates, via a normal database operation, heartbeat information as metadata within a write operation function {See Bates, [0012], wherein this reads over “The message may be a "health check" message sent periodically from the master node to any of the client nodes, or a "health check" message sent periodically from any of the client nodes to the master node, or a "health check" message sent periodically from any of the client nodes to other client nodes within the replication cluster.  The method may further include completing the first active session in the master log and in any of the client logs.”}; and

automatically recovers a primary node in the database subsystem in response to a detected failure of the primary node by an absence of the heartbeat information {See Massa, [0009], wherein this reads over “For example, the quorum replica set algorithm propagates the data to update replica members following a cluster failure and restart of the cluster, when a replica member becomes available for use in the replica set (upon the failure and recovery of one or more members), or a change in node ownership of the replica set”}. 

deMilo is directed to the invention of a policy-driven cloud storage management system.  deMilo fails to disclose the claimed features of “heartbeat information as metadata within a write operation function” and “automatically recover a primary node in the distributed database system in response to a detected failure of the primary node by an absence of the heartbeat information.”  As per the claimed feature of “communicate, via a normal database operation, heartbeat information as metadata within a write operation function,” Bates discloses that “The message may be a "health check" message sent periodically from the master node to any of the client nodes, or a "health check" message sent periodically from any of the client nodes to the master node, or a "health check" message sent periodically from any of the client nodes to other client nodes within the replication cluster.”  That is, the “health check” message of Bates would read upon the claimed feature of “heartbeat information” under the broadest reasonable interpretation and as best understood.  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of deMilo with that of Bates for the predictable result of a system which may communicate status information with regards to a node via a health check message.
As per the claimed feature of “automatically recover a primary node in the distributed database system in response to a detected failure of the primary node by an absence of the heartbeat information,” the combination of deMilo, Bates, and Holcombe fails to disclose said feature.  Massa discloses that “the quorum replica set algorithm propagates the data to update replica members following a cluster failure and restart of the cluster, when a replica member becomes available for use in the replica set (upon the 

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the newly cited prior art combination being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/Paul Kim/
Examiner
Art Unit 2169



/PK/



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the claimed feature of “to enable transparent execution of write and read commands to and from the portion of the at least one of the cloud-based resources assigned to the client” is an intended use which lacks patentable weight for the purposes of the instant examination.